DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Remark, filed 10/25/2021, with respect to claims 1-25 have been fully considered and are persuasive.  The rejection of claims 1-25 has been withdrawn. 

Claims 6-10, 12-13, and 19 have been cancelled.

Allowable Subject Matter
Claims 1-5, 11, 14-18, and 20-25 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly, 
“responsive to that the gaze fraction is greater than the preset threshold, determining that the gaze point of the eye of the face in the image is within a preset area; and

responsive to that the gaze fraction is less than or equal to the preset threshold, obtaining that the gaze point of the eye of the face in the image is out of the preset area,
wherein the method further comprises:
displaying the image according to a first preset display mode in response to that the gaze point of the eye of the face in the image is within the preset area; and
displaying the image according to a second preset display mode in response to that the gaze point of the eye of the face in the image is out of the preset area, wherein the first preset display mode and the second preset display mode respectively indicate setting frames of different colors for the image displayed”.

Regarding to claim 17, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly, 
“responsive to that the gaze fraction is greater than the preset threshold, determining that the gaze point of the eye of the face in the image is within a preset area; and
responsive to that the gaze fraction is less than or equal to the preset threshold, obtaining that the gaze point of the eye of the face in the image is out of the preset area,
wherein the processor is further configured to:
display the image according to a first preset display mode in response to that the gaze point of the eye of the face in the image is within the preset area; and
display the image according to a second preset display mode in response to that the gaze point of the eye of the face in the image is out of the preset area, wherein the first preset display mode and the second preset display mode respectively indicate setting frames of different colors for the image displayed”.

Regarding to claim 20, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly, 
“responsive to that the gaze fraction is greater than the preset threshold, determining that the gaze point of the eye of the face in the image is within a preset area; and
responsive to that the gaze fraction is less than or equal to the preset threshold, obtaining that the gaze point of the eye of the face in the image is out of the preset area,
wherein the operations further comprise:
displaying the image according to a first preset display mode in response to that the gaze point of the eye of the face in the image is within the preset area; and
displaying the image according to a second preset display mode in response to that the gaze point of the eye of the face in the image is out of the preset area, wherein the first preset display mode and the second preset display mode respectively indicate setting frames of different colors for the image displayed”.

Claims 2-5, 11, 14-16, 21, 23, and 25 are allowed due to dependency of claim 1. Claims 18, 22, and 24 are allowed due to dependency of claim 17.

Closest Reference Found
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 5712707365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAI TAO SUN/Primary Examiner, Art Unit 2616